Citation Nr: 1624832	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-22 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for ovarian cysts.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1988 to October 2007. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In August 2013, the Board remanded the Veteran's claim.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the Veteran's claim of entitlement to service connection for ovarian cysts in August 2013 in order to provide the Veteran with a VA examination to determine the etiology of her claimed ovarian cysts.  The Board noted in the previous remand that service treatment records include an October 2003 CT report which included a diagnosis of possible ovarian cyst.  Additionally, although a postservice July 2008 private radiology report noted no dominant ovarian cyst, an October 2008 VA endovaginal ultrasound showed bilateral ovarian cysts.  

Pursuant to the August 2013 Board remand, the Veteran was provided a VA examination in September 2013.  After examination of the Veteran, to include an ultrasound, the VA examiner reported that there is "insufficient evidence to warrant or confirm a diagnosis of an acute or chronic ovarian cyst condition or its residuals."  Therefore, no medical opinion was able to be rendered as no condition was diagnosed.  

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).  To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

Although a disability manifested by ovarian cysts was not rendered during the September 2013 VA examination, the Board observes that the presence of ovarian cysts has been indicated during the appeal period.  Specifically, as discussed above, the October 2008 VA ultrasound revealed bilateral ovarian cysts, and the October 2003 service treatment record revealed possible ovarian cyst.  Crucially, in finding that the Veteran did not currently evidence ovarian cysts, the VA examiner did not address these treatment records indicating that the Veteran had ovarian cysts.  On the contrary, he only noted the July 2008 ultrasound which did not reveal an ovarian cyst.  In light of the foregoing, the Board is of the opinion that a clarifying medical opinion would be probative in ascertaining whether the Veteran evidenced ovarian cysts during the appeal period (dating back to October 2007) with consideration of the October 2008 finding of ovarian cysts, and if so, whether the previously diagnosed cysts are related to her active service.  See 38 C.F.R. § 3.159(c)(4) (2015) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Accordingly, the case is REMANDED for the following action:

1. Return the claims folder to the physician who provided the September 2013 VA examination to the Veteran for a clarifying medical opinion as to the etiology of the Veteran's claimed ovarian cysts.  If that examiner is not available, refer the Veteran's claims folder to another physician in the appropriate area of expertise.    

Based on the review of the Veteran's claims folder, the examiner must determine the following:

a. Identify whether the Veteran has a disability manifested by ovarian cysts during the period on appeal which dates back to October 2007.  In providing the requested opinion, please address the October 2003 service treatment record documenting possible ovarian cysts as well as the October 2008 VA ultrasound report noting bilateral ovarian cysts.  

b. If the Veteran has a disability manifested by ovarian cysts during the appeal period (dating back to October 2007), provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's ovarian cysts are related to her active service, to include the October 2003 notation of possible ovarian cyst. 

If the examiner determines that an opinion cannot be made without examination of the Veteran, such examination must be provided.  The examiner should indicate in their report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.

2. When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



